Citation Nr: 0606314	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-21 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a higher initial evaluation for service-
connected post-traumatic stress disorder (PTSD) with 
agoraphobia, evaluated as 30 percent disabling from November 
8, 2000 through August 13, 2004 and as 50 percent disabling 
thereafter.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to April 
1991 and active duty for training in November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Jackson, Mississippi that granted service connection 
for panic disorder with agoraphobia (later termed PTSD with 
agoraphobia) and assigned a disability rating of 30 percent.  

In March 2005 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.

In June 2005 the Board REMANDED the veteran's claim for an 
increased evaluation, in excess of 30 percent disabling, to 
the RO for further development.  After the RO attempted the 
requested development, the RO increased the evaluation of the 
veteran's service-connected PTSD with agoraphobia to 50 
percent disabling.  The case has now been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Between November 8, 2000, and July 24, 2003, the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) with agoraphobia was primarily manifested by depressed 
mood, anxiety, panic attacks weekly or less often, and 
intermittent inability to perform occupational tasks.

2.  As of July 25, 2003, and thereafter, the veteran's 
service-connected post-traumatic stress disorder (PTSD) with 
agoraphobia was primarily manifested by depression, anxiety, 
panic attacks, disturbances in motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.

3.  The veteran's service-connected PTSD with agoraphobia has 
not been manifested by suicidal ideation, obsessional 
rituals, speech defects, an inability to function 
independently, impaired impulse control, spatial 
disorientation, or persistent neglect of personal appearance 
or hygiene.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD) with 
agoraphobia were not met from November 8, 2000, to July 24, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 
9412 (2005).

2.  The criteria for a disability rating of 50 percent, and 
no greater, for post-traumatic stress disorder (PTSD) with 
agoraphobia have been met for the period of July 25, 2003, 
and thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.130, 
Diagnostic Code 9412 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions; the veteran's service medical 
records; a VA Mental Disorders examination report from August 
2001; a VA PTSD examination report from October 2002; a 
statement from Ms. Reeves, CANP, CAPMHNP, dated in June 2003; 
a VA examination report from August 2004; and numerous VA 
progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
her behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the appellant's claim for a higher initial evaluation for her 
service-connected post-traumatic stress disorder (PTSD) with 
agoraphobia.

The August 2001 VA Mental Disorders examination report showed 
that the veteran had a Ph.D. in Psychology and worked at a 
hospital from 8:00 a.m. to 5:00 p.m.  She also taught a 
psychology class two nights per week at a college.  On mental 
status examination, the veteran's mood was alexithymic.  Her 
mood had been a mixture of depression, despair, anxiety and 
futility.  Her affect revealed depression, which came through 
despite her smiling.  There was no evidence of a thought 
disorder.  The veteran stressed that she had to "be in 
control" in that she had to, for example, drive her own car.  
Intellectual functioning would place her in the high average 
range of intelligence or possibly higher.  Orientation as to 
person, place and time were within normal limits.  Her memory 
was intact, insight was developed, and judgement was 
considered sound.  The examiner gave diagnoses of panic 
disorder with agoraphobia and chronic post-traumatic stress 
disorder.  The examiner noted that the veteran suffered from 
panic attacks but did not note their frequency.  The veteran 
was given a GAF score of 60, with the highest in the past 
year being 65.

The October 2002 VA Mental Disorders examination report 
showed that the veteran continued to work at the hospital as 
a psychologist in charge of a dual diagnosis program.  The 
examiner noted that she worked from 8:00 a.m. to 5:00 p.m. 
but had had to take "quite a bit of time off from work 
because of her trauma."  The veteran reported that she had 
lost friends and her fiancee because of her illness.  On 
mental status examination the examiner found that the veteran 
was neatly groomed, that she was cooperative and attentive, 
and that there was no guarding or evasiveness.  The veteran's 
speech was normal in rate and volume.  The veteran reported 
that her mood fluctuated between feeling sad and being angry.  
On that occasion the veteran's affect was depressed.  There 
was no evidence of a thought disorder and orientation as to 
person, place, and time was within normal limits.  The 
veteran's memory was intact, her intelligence was in the high 
average range or possibly higher, her insight was developed, 
and her judgment was considered sound.  The examiner 
diagnosed her with panic disorder with agoraphobia and 
chronic post traumatic stress disorder.  The veteran's GAF 
score was 55, with 60 being the highest score in the past 
year.  The examiner noted that, with a GAF score of 55, the 
veteran could not be effective at work, and the veteran 
confirmed that belief.

A VA progress note dated in April 2003 showed that the 
veteran had tried to reduce the dosage of her medication on 
her own due to concerns that it may be causing problems with 
her weight control.  Following that she had increased anxiety 
and worsening of panic attacks.  After other adjustments to 
address her panic attacks she reported that she had been able 
to lose weight and had more energy.  She was pleased with the 
progress she made in weight loss and was working on sleep 
hygiene.  She reported better quality of sleep and more 
energy in the morning.  The veteran reported that she was 
excelling at work and had enthusiasm for her new job 
responsibilities.  She was working toward a better balance 
with job duties so that she was not devoting excessive 
amounts of time to her job.  The veteran continued to have 
difficulties with "mother issues."  She reported fear of 
having a panic attack while driving.  The veteran was 
counseled on how to address her panic disorder, including 
extending her "safe area."  The examiner diagnosed the 
veteran with panic disorder with agoraphobia and generalized 
anxiety disorder and gave her a GAF score of 53.  

A VA progress note dated in July 2003 showed that the veteran 
was casually dressed and marginally groomed.  Her affect was 
very anxious.  Her mood was anxious and depressed.  The 
veteran's speech was within normal limits in rate and volume 
and the content was good except that she was reluctant to 
discuss specifics of her financial stressor.  She denied 
suicidal and homicidal ideation.  There was no evidence to 
suggest a psychotic disorder.  The veteran admitted to 
missing some doses of medication due to forgetting but denied 
any intentional nonadherence.  The veteran reported continued 
psychosocial stressors exacerbating her anxiety disorder.  
She reported considerable financial problems that had not 
improved and had instead worsened in the past two weeks.  She 
had not returned to work and therefore was not receiving full 
paychecks.  She stated that "she can't" go but could not 
identify particular barriers.  She reported situations that 
indicated that she was not thinking clearly and was engaging 
in self-destructive/self-defeating behaviors.  She actively 
avoided family members.  She was adamant that she was not 
engaging in self-abuse or self-mutilation and denied 
hallucinations.  The veteran was not bathing regularly.  Her 
appetite was low but she ate a few times per day.  She denied 
fears related to foods though that had been seen in past 
exacerbations of her anxiety disorder.  The veteran was 
unable to report how she would ensure that she would get to 
work on Monday though she knew she must work to alleviate her 
financial crisis.  The veteran was aware that she must return 
to work on Monday as she had no more leave time accrued.  The 
examiner provided her with a return-to-work letter and gave 
impressions of panic disorder with agoraphobia and 
generalized anxiety disorder.  The veteran's GAF score was 
43.  The examiner noted that the veteran had severe anxiety 
related to financial problems that she had been trying to 
manage for several months now and she was facing considerable 
negative consequences.  The veteran had been unable to work 
for the past month.  She was probably not using her 
medication as directed, though she denied intentional 
nonadherence.  She was not complaining of panic attacks as 
much as very high levels of anxiety and she was not using a 
support network to help her cope.

A VA examination report dated in August 2004 showed that the 
veteran was terminated from her position as a clinical 
psychologist in March 2004 because, among other reasons, in 
the past year she had been absent from work over half the 
time.  The veteran lived in a single family dwelling in an 
urban area.  She watched TV and spent a lot of time on the 
couch.  She occasionally went to a flea market located in a 
shopping center where she tried to help out.  She was unable 
to describe any other specifically pleasurable activities.  
The veteran described symptoms including loss of energy, 
weight gain, erratic sleep patterns, isolativeness, loss of 
pleasure in nearly all activities, loss of self confidence, 
and panic attacks.  Typical panic attacks were characterized 
by tachycardia, shortness of breath, sweating and fear of 
dying.  These occurred about four times each month and 
commonly lasted about 20 minutes.  The veteran avoided 
elevators and closed spaces and felt unable to ride in a 
vehicle if anybody else was driving.  She spent most of her 
time in her home.  If she did go outside she liked to stay 
close to a medical facility "in case something happens."  
During episodes she was fearful that "it might really be a 
heart attack."  

On mental status examination the veteran was alert and well 
oriented.  She answered questions readily and appropriately.  
She described her mood as "depressed and tired."  Her 
affect was generally constricted but appropriate to the 
conversation.  She did not express any suicidal or violent 
ideation and there was no evidence of illogical or delusional 
thought process.  Judgement seemed fair, insight equivocal, 
and memory for recent and remote events was good.  The 
examiner diagnosed the veteran with panic disorder with 
agoraphobia, post-traumatic stress disorder, and major 
depressive disorder.  The examiner gave her a GAF of 42, with 
48 being the highest GAF reported in the past year.  The 
examiner believed that the veteran would be employable only 
in a very low stress position where she could work at her own 
pace in a protected, non-threatening environment.  The 
examiner believed that the GAF of 42 indicated major 
impairment in both social and industrial areas.  

VA progress notes between August 2004 and April 2005 continue 
to show GAF scores between 44 and 48.  The most recent VA 
progress note, dated in April 2005, showed a GAF score of 48.  
The progress note further showed that the veteran was 
diagnosed with generalized anxiety disorder and major 
depression.  At that time the veteran had considerable 
anxiety but no panic attacks.  Psychological symptoms 
included sadness, loneliness, worry, anxiety, weight issues, 
sleep disturbance, lowered energy, decreased interest in 
activities, avoidance of things that made her uncomfortable, 
and problems with concentration and attention.  The veteran 
denied suicidal or homicidal ideation and hallucinations.  
The examiner and the veteran discussed setting reasonable 
daily goals for working towards an increased activity level 
and getting out of the house daily.  The examiner 
characterized the veteran as a patient with severe depression 
and anxiety.  New life stressors related to finances and her 
relationships with her mother and her sister.  The veteran 
continued to use avoidance as a preferred coping strategy.  
Nonadherence to medication was likely complicating the 
picture.  The examiner and the veteran discussed strategies 
to increase the likelihood of adhering to the medication 
regimen.

II.  Higher Initial Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran argues that a higher initial evaluation is 
warranted for post-traumatic stress disorder (PTSD) with 
agoraphobia.  The history of the veteran's post-traumatic 
stress disorder (PTSD) with agoraphobia includes service 
medical records showing that she suffered from a traumatic 
event in service, that she has suffered from panic attacks 
since that time, and that she recently lost her job.  See 38 
C.F.R. § 4.1.  

The veteran's post-traumatic stress disorder (PTSD) with 
agoraphobia was evaluated under 38 C.F.R. § 4.130 Diagnostic 
Code (DC) 9412 (2000 and 2005) and was evaluated as 30 
percent disabling from November 8, 2000, to August 13, 2004.  
It was then evaluated as 50 percent disabling for the period 
beginning August 14, 2004, and thereafter.

As an initial matter, the Board notes that the veteran was 
given a 30 percent rating from November 8, 2000, to August 
13, 2004, and a 50 percent evaluation beginning August 14, 
2004.  This appeal being from the initial rating assigned to 
her disability upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has therefore recharacterized the time 
frame in question to more accurately reflect the evidence in 
the record.

Panic disorder and/or agoraphobia are rated under the general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130.  
Under DC 9412, a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

According to DSM-IV, a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 is described as some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

The Board will now examine the veteran's claim, separating it 
into the relevant time periods.

A.  Between November 8, 2000, and July 24, 2003

The veteran's post-service medical evidence relevant to the 
veteran's claim for a higher initial evaluation from November 
8, 2000, to July 24, 2003, for her PTSD with agoraphobia 
includes a VA Mental Disorders examination report from August 
2001; a VA PTSD examination report from October 2002; and 
numerous VA progress notes.

After reviewing the above evidence, the Board finds that a 
rating in excess of 30 percent disabling is not warranted for 
the period between November 8, 2000, and July 24, 2003.  For 
the time period in question, the veteran's GAF scores are 
almost completely in the 50s and 60s, which connote moderate 
to mild symptoms.  During this period the veteran was 
consistently employed as psychologist, though in October 2002 
the examiner believed that, with a GAF score of 55, the 
veteran could not be effective at work.  In April 2003, 
however, the veteran reported that she was excelling at work 
and was given a GAF score of 53.  The evidence does not 
support the award of a rating in excess of 30 percent because 
there is not occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Instead, it appears that the veteran was able to excel at 
work during this time.  As such, a rating in excess of 30 
percent is not warranted.

B.  July 25, 2003, and thereafter

The veteran's post-service medical evidence relevant to the 
veteran's claim for a higher initial evaluation for the 
period beginning July 25, 2003 for service-connected PTSD 
with agoraphobia includes an August 2004 VA PTSD examination 
report and numerous VA progress notes.

After reviewing the above evidence, it is apparent that the 
service connected PTSD is having an adverse effect on the 
ability of the veteran to function.  Her GAF scores are 
consistently in the 40's which indicate serious symptoms.  
The July 25, 2003, VA progress note is the first evidence of 
increased disability and showed that the veteran was 
marginally groomed and that she was very anxious.  It also 
showed that she had not been to work in the past month 
because "she can't," seemingly due to her service-connected 
disability, and that she had used all her leave time.  
Finally, it showed that she was not bathing regularly, and 
that her appetite was low.  Based on the foregoing, and with 
consideration given to 38 C.F.R. § 4.7 and the doctrine of 
reasonable doubt, the Board finds that the evidence is 
sufficient to establish that there was occupational and 
social impairment sufficient to warrant a 50 percent 
evaluation as of July 25, 2003.  It remains for consideration 
whether there was a basis for even a still higher award at 
any time thereafter.  

The evidence does not support the award of a 70 percent 
rating because there is no evidence that the veteran's 
disorder causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Indeed, even 
following July 25, 2003, the veteran's judgment and thinking 
were shown to be within normal limits.  Also, there were no 
symptoms such as suicidal ideation, obsessional rituals which 
interfere with routine activities, or speech that was 
intermittently illogical, obscure, or irrelevant.  Though the 
veteran continued to suffer from panic attacks and depression 
that affected her ability to work, there was no evidence of 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  The 
veteran did not suffer from impaired impulse control, spatial 
disorientation, or chronic neglect of personal appearance and 
hygiene.  As such, a rating in excess of 50 percent is not 
warranted.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

C.  Conclusion

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's PTSD with agoraphobia causes "marked" 
interference with employment or require frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.

The Board has considered the doctrine of reasonable doubt, 
however, to the extent that the preponderance of the evidence 
is against the appellant's claims the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
February 2001, April 2002, April 2004 and June 2005.  The 
June 2005 letter satisfied element (1) by informing the 
veteran that evidence showing that his service-connected 
disability had increased in severity was necessary to 
substantiate her claim.  It satisfied element (2) by 
informing the veteran that VA is responsible for getting 
relevant records from any Federal agency, that VA would 
provide a medical examination if VA deemed it necessary, and 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency.  Finally, the June 
2005 letter satisfied element (3) by informing the veteran 
that it is his responsibility to make sure that VA receives 
all requested records that are not in the possession of a 
federal department or agency.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the AMC's 
June 2005 letter contained a specific request send any 
evidence in her possession that pertained to her claim to VA.  
In addition, she was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a November 2005 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  She has not referred to any 
other pertinent evidence that she wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD) with 
agoraphobia for the period from November 8, 2000, through 
July 24, 2003, is denied.

Entitlement to an evaluation of 50 percent disabling for 
post-traumatic stress disorder (PTSD) with agoraphobia, 
effective July 25, 2003 is granted, but entitlement to a 
higher rating at any time thereafter is denied. 



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


